DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Applicant is advised that should claim 12 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
	Applicant is advised that should claim 18 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	Claims 11, 12, and 19 each recite, “...means for connecting the electrically insulated heating element of the at least first battery cell spacer to the power source,” the limitation being 
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (electric connector, electric cables, or wiring – P44 of the PGPUB) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 3 recites ambiguous functional language that is not clear with respect what structure or requirements is/are encompassed by the claim.  Claim 3 recites that the at least first battery cell spacer is further configured to isolate the at least first battery cell from the at least second battery cell.   As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
The limitation is simply a result obtained, wherein one of ordinary skill in the art would now know from the claim terms what structure(s) and/or structural requirements are encompassed by the claim such that there is not a clear cut indication of the scope of the subject matter covered by the claim.  Appropriate correction is required.  
.   Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955); see MPEP 2173.05(b).  Accordingly, claim 7 is rendered indefinite and should remove “type” where it appears.
	Appropriate correction is required. 

Evidential Reference Section
8.	Carlson et al. (US 2017/0079131) provides evidence that FR4 circuit board material is an electrically insulative glass-reinforced epoxy laminate material. (P18).

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-4, 7, 9-13, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuls (WO 2012/153230) (copy provided).
	Regarding claim 1, Fuls teaches a battery module for powering propulsion of an electric vehicle [non-limiting, intended use language although taught by Fuls –page 1, lines 14-17 (“P1/L14-15”), P2/L4-15], the battery module comprising (Figs. 1-6): 
at least a first battery cell 3 (or 3a); and
at least a first electrical resistance heater panel (4, 5) (“battery cell spacer”) arranged
adjacent to the at least first battery cell (3 or 3a);

Figures 2-4 of Fuls are reproduced below for convenience:

    PNG
    media_image1.png
    540
    594
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    444
    322
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    543
    media_image3.png
    Greyscale

Regarding claim 2, Fuls teaches the battery module according to claim 1, further comprising at least a second battery cell (3 or 3a) arranged in parallel with the at least first battery cell, wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) is arranged intermediate the at least first battery cell and the at least second battery cell (Figs. 2-3; P4/L28-32).
Regarding claim 3, Fuls teaches wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) is further configured to isolate the at least first battery cell from the at least second battery cell given its construct in which there is at least one electrically insulating support layer 4 present between the cells that is part of the at least first electrical resistance heater panel (4, 5)  (“battery cell spacer”) (P5/L1-4; P8/L13-20).
Regarding claim 4, Fuls teaches wherein the at least the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises at least one electrically insulating support layer 4 (P5/L1-4; P8/L13-20), and thus intrinsically comprises an insulation material as claimed (as otherwise it is not clear how the support layer would be electrically insulating if it did not include such a material).  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  Furthermore, Fuls teaches the printed circuit board component 4 of the at  least first electrical resistance heater panel (4, 5) (“battery cell spacer”) can specifically comprise conventional FR4 printed circuit board as an option for the printed circuit board 4 portion the at least first electrical resistance heater panel (4, 5)  (“battery cell spacer”) which is a NEMA grade designation for glass-reinforced epoxy laminate material that is an electrically insulating material as evidenced by Carlson (P18).
Regarding claim 7, Fuls teaches wherein the electrically insulated heating element is a resistive heating element (P7/L1-4), which comprises a printed circuit board 4 having a sinuous electrical conductor formed to serve as the electrically conductive heating element 5 on the surface of an electrically insulating support panel (P8/L13-20) as illustrated in Fig. 4 (P8/L22-29) and reads on a “laminate type resistive heater” as claimed.  
Regarding claim 9, Fuls teaches wherein the electrically insulated heating element of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) extends over at least 50% of the extension area of the at least first battery cell (Fuls teaches that the heater panel spans the full extent of the cells to ensure a uniform heat transfer to the cells – P13/L5-8; see also P4/L28-32; also clearly illustrated in Figs. 2-4).
Regarding claim 10, Fuls teaches the thickness of the printed circuit board 4 may be 0.3 mm thick which can be reduced even further by removing the copper on the opposing side (P9/2-11).  Note the heating element 5 may be copper is taught as having a thickness of 35 μm (P8/L25-29).  Accordingly, Fuls teaches that a thickness of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”), in a direction perpendicular to the extension area of the at least first battery cell spacer, is “less than 1.5 mm.”    "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original); MPEP §  2131.03.
Regarding claim 11, Fuls teaches wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises means to connect the electrically insulated heating 
Regarding claim 12, Fuls teaches a battery module system comprising the battery module according to claim 1, the battery module system further comprising: 
an electrical supply (“power source”) to enable heating of the electrically insulated heating element of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) (P6/L15-21; see also P6/L23-32 in which other cells or cell stacks with excess energy may be used to heat the panels); and 
means for connecting the electrically insulated heating element of the at least first battery cell spacer to the power source (P5/6-8, 28-31; contacts 6 as illustrated in Fig. 4; contacts 22 in Fig. 6 (P11/L12-23).
Regarding claim 13, Fuls teaches an electrical supply (“power source”) to enable heating of the electrically insulated heating element of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) (P6/L15-21) which is alternative to another embodiment (P6/L23-32) in which other cells or cell stacks with excess energy may be used to heat the panels).  Accordingly, the electrical supply (“power source”) is intrinsically considered to be “located outside of the battery module” as it is not clear how it could possibly be located inside of the battery module.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 15, Fuls teaches a battery pack comprising one or more battery modules according to claim 1 (entire disclosure).   It is noted that the since the claim only one or more battery modules,” the single battery module described in claim 1 meets the claim.  Furthermore, the “battery module” of the instant claim set is such that it may only include a first battery cell.  Thus, the “battery module” of Fuls could be a single cell 3, with “the battery pack” being the cell stack 2.  Alternatively, the “battery module” of Fuls could be cell stack 2, with the “battery pack” being the module 1 (Fig. 1).
Regarding claim 16, Fuls teaches a battery pack comprising one or more battery module systems according to claim 12.  It is noted that the since the claim only requires “one or more battery modules system,” the single battery module system described in claim 12 meets the claim.  
Regarding claim 19, Fuls teaches a battery pack comprising:
a battery module for powering propulsion of an electric vehicle [non-limiting, intended use language although taught by Fuls –page 1, lines 14-17 (“P1/L14-15”), P2/L4-15], the battery module comprising (Figs. 1-6): 
at least a first battery cell 3 (or 3a); and
at least a first electrical resistance heater panel (4, 5) (“battery cell spacer”) arranged
adjacent to the at least first battery cell (3 or 3a);
wherein an extension area of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) extends over at least a portion of an extension area of the at least first battery cell (3 or 3a), and wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises an electrically insulated heating element (P5/L1-4; P8/L13-20; P13/L5-7; not limited to full disclosure); and
and a “battery module system” comprising 15BK File No. POLPO105PUSA Client File No. P2708USOO 

means for connecting the electrically insulated heating element of the at least first battery cell spacer to the power source (P5/6-8, 28-31; contacts 6 as illustrated in Fig. 4; contacts 22 in Fig. 6 (P11/L12-23).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fuls (WO 2012/153230) as applied to at least claims 1 and 4 above, and further in view of Stroeks et al. (US 2012/0024577).
Regarding claim 5, Fuls teaches wherein the at least the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises at least one electrically insulating support 
Fuls fails to explicitly teaches that the insulation material comprises a polymer film as claimed.  The use of a polymer film for a printed circuit board insulating substrate material is a well-known technique, wherein Stroeks teaches analogous art of polymer films for use in electrical applications and in particular to polymer films that be used as a carrier/substrate in printed circuit board applications that is made of a cheap material with high temperature resistance, good dimensional stability, good dielectric properties, uniformity, and is produced in an environmentally friendlier way (P12-13). 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to known options for the at least one electrically insulating support panel that may be a printed circuit board component 4 and select a polymer film as taught by Stroeks given the advantages of such a film as taught by Stroeks (P12).  
Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  Accordingly, the selection of a known type of material (polymer film as taught by Stroeks) for the printed circuit board component 4 of Fuls is held as further obvious in view of such case law.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of .

13.	Claims 5, 6, and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fuls (WO 2012/153230) as applied to at least claims 1 and 4 above, and further in view of Johnson, Sr. (US 4,798,936).
Regarding claims 5 and 6, Fuls teaches wherein the at least the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises at least one electrically insulating support panel that may be a printed circuit board component 4 intrinsically comprised of an insulation material with the example of FR4 (see the rejection of claim 4).  
Fuls fails to teach that the electrically insulated heating element is enclosed in the insulation material (comprising a polymer film – claim 5) of the at least first battery cell spacer (claim 6); however, it is a known design in the prior art of electric resistive heaters 10 to embed the layer of resistive material 30 in a layer of electrical insulating material 32 such as Mylar or polyethylene (i.e., a polymer film) as taught by Johnson, Sr. (C4/L36-40), thereby providing the predictable results of protecting both the resistive material 30 from the environment and a user from the conducting resistive material 30.  Figures 4-6 of Johnson, Sr. are reproduced below for convenience:

    PNG
    media_image4.png
    434
    639
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    639
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the design of the insulated heating element of Fuls such that it is enclosed in the insulation material of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) given Johnson, Sr. teaches such a design is known in the art and provides the predictable results of protecting both the resistive material 30 from the environment and a user from the conducting resistive material 30.  Furthermore, it would have been obvious to select as the insulating material 4 of Fuls that of a polymer film as also taught by Johnson, Sr. (C4/L36-40) given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Regarding claim 8, Fuls teaches wherein the resistive heating element comprises a metal material resistive heater (copper is exemplified) – P22-29).  Fuls as modified by Johnson, Jr. also teaches the use of metal material resistive heaters (aluminum is taught – C4/L36-40).  Fuls doesn’t teach there are plural metal material heaters (i.e., “comprises metal material resistive heaters”); however, Johnson, Sr. teaches the embodiment shown in Fig. 4 in which there are “a plurality of electrically resistive paths which are connected in parallel to one another and form a grid-like pattern,” wherein the pattern ensures the most even distribution of heat (C5/L6-11).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the insulated heating element of Fuls comprised 
Alternatively, the court has held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04).  Thus, it is further considered an obvious expedient to duplicate the metal material resistive heater 5 such that there are a plurality of metal material resistive heaters on the panel 4 in order to provide a given heat distribution pattern of the resistance heater panel (4, 5) (“battery cell spacer”).

14.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuls (WO 2012/153230) as applied to at least claim 1 above, and further in view of Campf (US 5,986,243).  It is noted that the rejection of claim 13 is an alternative rejection to the one provided above.
Regarding claim 13, Fuls teaches an electrical supply (“power source”) to enable heating of the electrically insulated heating element of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) (P6/L15-21) which is alternative to another embodiment (P6/L23-32) in which other cells or cell stacks with excess energy may be used to heat the panels).  Accordingly, the electrical supply (“power source”) is intrinsically considered to be “located outside of the battery module” as it is not clear how it could possibly be located inside of the battery module.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, Campf teaches analogous art of providing a power source (batteries 84 within power pack 16) to a resistive heater 10 in the arrangement shown below (Fig. 1) with the 

    PNG
    media_image6.png
    555
    592
    media_image6.png
    Greyscale

Adopting this known power source and configuration thereof as taught by Campf for the electrical supply (“power source”) of Fuls to power the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) of Fuls provides a known, appropriate power source to power an analogous resistive heater 10 and provides for the selected power source  (batteries 84 within power pack 16) to be located outside the battery module of Fuls.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to a known electrical supply (“power source”) and 
Regarding claim 14, Fuls as modified by Campf teaches wherein the power source comprises a 12V battery system (C4/L55-61).  
Furthermore, it would be entirely obvious to select an appropriately rated power source to provide the needed power to the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) such that it may provide the desired heat to the battery module, wherein the desired heat rating, subsequent design of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”), and necessary power source would be well within the ambit of one of ordinary skill in the art and are simply general design parameters of the system.  

15.	Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuls (WO 2012/153230) as applied to at least claims 1, 12, and 19 above.
Regarding claims 17-18 and 20, Fuls teaches “…the invention relates to a lithium ion cell stack and battery module for an electric vehicle having an integrated heater..” (C1/L14-15) and describes the issues associated with a traction battery (i.e., electric vehicle batteries) for the performance of the relevant vehicle under cold temperatures utilizing a traction battery (C2/L4-17).   Fuls does not explicitly state that there is an electric vehicle comprising the battery module (claim 1), battery module system (claim 12), or battery pack (claim 19); however, Fuls explicitly teaches this is the intended purpose of the invention (C1/L14-15).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the battery module (claim 1), battery module system (claim 12), or battery pack (claim 19) within an electric vehicle given Fuls 
.  

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Bauer et al. (US 2021/0075072) – elements 6 are electric heating elements between battery cells 2:

    PNG
    media_image7.png
    410
    412
    media_image7.png
    Greyscale

Daniel et al. (US 2013/0108896) – Fig. 1 below shows element 14 which is an electric heater located between cells (See also Fig. 2):

    PNG
    media_image8.png
    455
    599
    media_image8.png
    Greyscale

Moriura et al. (US 2020/0350535) teaches the following electrical heating configuration:

    PNG
    media_image9.png
    398
    456
    media_image9.png
    Greyscale

Li et al. (US 2017/0256832):

    PNG
    media_image10.png
    259
    562
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    244
    510
    media_image11.png
    Greyscale

Kim et al. (US 2015/0144614):

    PNG
    media_image12.png
    421
    483
    media_image12.png
    Greyscale

Kodama et al. (US 2014/0079967): 

    PNG
    media_image13.png
    254
    598
    media_image13.png
    Greyscale

Hilligloss et al. (US 2018/0205055) - (element 24 is a heating element):

    PNG
    media_image14.png
    540
    543
    media_image14.png
    Greyscale

Kritzer et al. (US 2012/0219839):

    PNG
    media_image15.png
    522
    572
    media_image15.png
    Greyscale

See also Gross (US 2014/0287293); Sutherland et al. (US 2017/0338534); and Xiao et al. (US 2019/0097205).

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729